  4:19-cv-03100-JFB-CRZ Doc # 41 Filed: 07/31/20 Page 1 of 1 - Page ID # 121




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ABBY HARTMAN,

                  Plaintiff,                                4:19CV3100

     vs.
                                                              ORDER
CITY OF LINCOLN, NEBRASKA,

                  Defendant.



     As requested in the parties’ motion, (Filing No. 40), which is hereby granted,

     IT IS ORDERED that the final progression order is amended as follows:

     1)    The status conference to discuss case progression, the parties’ interest in
           settlement, and the trial and pretrial conference settings is continued and
           will be held with the undersigned magistrate judge on October 14, 2020 at
           10:00 a.m. by telephone. Counsel shall use the conferencing instructions
           assigned to this case to participate in the conference.

     2)    The deadlines for complete expert disclosures for all experts expected to
           testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and
           non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                  For the defendant(s):              August 21, 2020.
                  Plaintiff(s)’ rebuttal:            September 17, 2020.

     3)    All other deadlines are unchanged.


     July 31, 2020.                           BY THE COURT:


                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
